       Case 6:21-cv-00043-ADA-JCM Document 1-26 Filed 01/18/21 Page 1 of 2
                                                                                 Voter Registration | 1



Texas Democrats Voter Registration
Program
Texas is the biggest battleground state in the country, and the Texas Democratic
Party is focused on registering a share of the estimated 2,600,000 Texans who are
likely to vote Democratic if they register to vote.

The Texas Democratic Party plans to deploy 1000 field staff and canvassers on the ground
across the state, mail Texans who need to get registered a voter registration card,
proactively chase voter registration forms sent to Texans, work alongside fellow
Democratic organizations to ensure these young voters are pinpointed for voter
registration and mobilization, and foster a culture of registration. The Texas Democratic
Party has also launched a year-long voter protection hotline where voters can get the
information they need to register to vote and cast their ballot.


More highlights from the programs include:

   ●   We are going to have 1,000 field organizers and canvassers on the ground in 2020.

   ●   The Texas Democratic Party is gearing up to mail hundreds of thousands of voter
       registration applications to unregistered voters across the state.

   ●   We’re launching a year-round voter assistance hotline.

   ●   We are building machine-learning-based models to quickly identify the
       partisanship-leaning of new and low propensity voters so that campaigns can
       mobilize Democratic voters.

   ●   We are hiring dedicated staff to engage every part of our Democratic coalition —
       including our AAPI, African-American, Latinx, LGBTQ+, youth, and Disability
       communities — and to narrow the gap in rural committees.

   ●   The Texas Democratic Party is working alongside fellow Democratic organizations
       to ensure these young voters are pinpointed for voter registration and mobilization.

By the numbers:

   ●   We anticipate the voter rolls will swell to upwards of 18,000,000 registered voters in
       2020.

   ●   The Texas Democratic Party is focused on registering the estimated 2,600,000
       Texans who are likely to vote Democratic if they register to vote.




    Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
      Case 6:21-cv-00043-ADA-JCM Document 1-26 Filed 01/18/21 Page 2 of 2
                                                                                Voter Registration | 2


  ●   At the congressional level, we estimate there are 495,000 potential new Democrats
      in the eight DCCC-targeted districts.

  ●   We estimate 210,000 potential new Democrats in the 12 state house districts that
      flipped in 2018. Additionally, there are 315,000 likely new Democrats in 18 targeted
      State House districts for 2020.


Read our more detailed “Voter Registration Plan” blog post here:
txdem.co/VREG




   Paid for by the Texas Democratic Party. Not authorized by any candidate or candidate’s committee.
